Exhibit 99.1 SHAREHOLDER SUPPORT AGREEMENT THIS SHAREHOLDER SUPPORT AGREEMENT (this “ Agreement ”) is made and entered into as of June 23, 2014, by and between State Bank Financial Corporation, a Georgia corporation (“ Buyer ”) and Georgia-Carolina Bancshares, Inc., a Georgia corporation (“ Seller ”), and the undersigned shareholder of Seller (the “ Shareholder ”). The Shareholder desires that Buyer and Seller enter into an Agreement and Plan of Merger, dated as of the date hereof, by and between Buyer and Seller (as the same may be amended or supplemented, the “ Merger Agreement ”). The Merger Agreement provides for the acquisition of Seller by Buyer pursuant to which Seller will merge with and into Buyer, with Buyer as the surviving entity (the “ Merger ”). The transactions described in the Merger Agreement are subject to the approvals of the shareholders of Seller and other applicable regulatory authorities, as well as to the satisfaction of certain other conditions described in the Merger Agreement. The Shareholder and Seller are executing this Agreement as an inducement and condition to Buyer entering into, executing, and performing the Merger Agreement and the transactions (the “ Transactions ”) contemplated therein, including, without limitation, the Merger. Capitalized terms used but not defined herein shall have the same meanings as in the Merger Agreement. NOW, THEREFORE, in consideration of the execution and delivery by Buyer of the Merger Agreement and the mutual covenants, conditions, and agreements contained herein and therein, and other good and valuable consideration, the receipt and sufficiency of which are acknowledged, the parties, intending to be legally bound, hereby agree as follows: 1.
